Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach the limitations of the independent claim, including actuating a powdery base material in an additively manufactured structure relatively to the structure such that the internal surface of the structure “is mechanically processed by the base material, wherein the structure comprises a cavity being defined by the internal surface, for the actuation, forming a seal by a closure so that the cavity is closed, wherein the base material is retained in the cavity, wherein, after the actuation, the base material is removed from the cavity, and, wherein the base material is firstly actuated at a first frequency and, after this first actuation of the base material, the base material is actuated at a second frequency being different from the first frequency, wherein the second frequency is chosen such that the base material is removeable from the cavity.”

The most relevant and accessible prior art, Cote (US 20160074940 A1), teaches that an additively manufactured article may be actuated with the base material inside of it at a variety of frequencies (see the Non-Final Office action dated 27 January 2021). However, Cote fails to teach sealing the internal cavity of the article during the vibratory actuation. It is believe that a person having ordinary skill in the art before the effective filing date would not have found such 

Cui (US 20150375359 A1) teaches actuation of particles around an additively manufactured article through a magnetic field (see abstract), and Cui also does not meet the limitation of closing the internal cavity during actuation. It is believed that such a limitation would not have been obvious in view of Cui. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742